Hikes, J.
1. In-the absence of statute, a county is not liable to a convict for injury sustained by him as a result of the negligence of a prison employee, nor for injury sustained by him as result of his confinement in prison quarters which are unhealthful or otherwise unfit, nor for lack of wholesome and nutritious food. Gray v. Griffin, 111 Ga. 361 (36 S. E. 792, 51 L. R. A. 131); Wood v. Floyd Oounly, 161 Ga. 743 (131 S. E. 882); Decatur County v. Praytor &c. Co., 163 Ga. 929 (137 S. E. 247). 21 R. C. L. 1182, § 19.
2. Persons having charge of chain-gangs of misdemeanor convicts shall keep a book in. which shall be entered the names of the convicts under their charge, and at the end' of each laboring day they shall record opposite the name-of each his conduct during that day; and should it appear from this book that the conduct of any one has been good, and that he has been diligent in performing the work assigned to him, his time of service and confinement shall be shortened four days in each month for the time of sentence. Penal Code (1910), § 1179. The allegation in the petition, that the plaintiff’s “term of four months, computed from October 7th, 1925, diminished by four days monthly, an allowance for good time, expired January 19th, 1926,” is not sufficient to show that he was entitled to an allowance for good time under the above section of the Penal Code, it not being alleged that it appeared from the book therein required to be kept that the conduct of the plaintiff *178had been good, and that he had been diligent in performing the work assigned to him.
3. Under a sentence of 12 months upon the chain-gang, with the right, after serving four months upon the chain-gang, to serve the remainder of the term outside of the chain-gang upon probation, the defendant is required to serve the four months in full, and is not entitled to an allowance for good behavior under the provisions of the Code section above referred to.
4. The liability of the county, if any, to the plaintiff for compulsory work on its public roads, after the expiration of his service of four months of his term on the chain-gang, depends upon whether or not he was entitled to the deduction of seven days for good behavior during said term of four months; and as we hold above that he was not entitled to such deduction, the petition makes no case of liability against the county for the services rendered during the said period of seven days.
6. Applying the above rulings, the court did not err in sustaining the county’s demurrer to the petition.
0. The county authorities having control of convicts shall provide suitable places for their safe-keeping, and their support by the county, and shall employ necessary overseers and guards for their safe-keeping and constant and diligent employment upon the public works. Penal Code (1910), § 1167.
7. The infraction of some public duty, by which special damage accrues to the individual, is a tort which entitles the injured individual to recover such damages. Civil Code (1910), § 4403.
8. If the county commissioners failed to perform the public duty resting upon them to erect suitable quarters for the safe-keeping and support of the county convicts under their control, they would be liable, if at all, for only such special damages as the plaintiff sustained by reason of their infraction of this public duty; and as the petition does not allege that he sustained any such special damages on account of the neglect of these officers to furnish suitable quarters, it makes no ease for recovery against them of damages growing out of their failure to discharge this public duty.
■ 9. A county is not subject at law to the process of garnishment of wages due to the warden of its chain-gang. Born v. Williams, 81 Ga. 796 (7 S. E. 868) ; Leake v. Lacey, 95 Ga. 747 (22 S. E. 655, 51 Am. St. R. 112); Morgan v. Rust, 100 Ga. 346 (28 S. E. 419). Equity follows the law, where a rule of law is applicable, and the analogy of the law where no rule is directly applicable. Civil Code (1910), § 4520; Savannah Steam Rice Mill Co. v. Hull, 103 Ga. 831 (30 S. E. 952). The same public policy which exempts a county from garnishment of wages due the warden of its county' chain-gang exempts it and its county commissioners from an equitable suit the purpose of which is to enjoin the county commissioners from issuing a warrant to the warden for his wages, and in effect to enjoin the county from paying the same, and to subject the same to the payment of any judgment which the plaintiff might obtain against the warden in this case. It follows that the plaintiff did not make a case for injunctive relief.
10. Applying the foregoing rulings, the petition set forth no cause of *179action against the county commissioners; and the judge did not err in sustaining the demurrer. Judgment affirmed.
No. 5582.
April 18, 1927.

All the Justices concur.

Henry Walker, for plaintiff.
Denny & Wright, for defendants.
*177Counties, 15 C. J. p. 571, n. 82; p. 572, n. 86 New; p. 664, n. 48.
Equity, 21 C. J. p. 195, n. 47; p. 196, n. 59; p. 197, n. 75.
Garnishment, 28 C. J. p. 58, n. 14; p. 174, n. 19.
Prisons, 32 Cyc. p. 331, n. 79; p. 332, n. 80.